EXAMINER'S AMENDMENT
1.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
    Authorization for this examiner’s amendment was given in an interview with Angela Lyon on February 11, 2022.

2.  The application has been amended as follows: 
3. Claims 3-6, 8-10, 12-72, 75 are cancelled.

4.  Claim 1 is amended as follows:

        1. (currently amended) A carbene-functionalized composite, comprising: 
         1,3-dihydro-1,3-bisisopropyl-2H-benzimidazol-2-ylidene carbene coating on a flat metal surface on a support; wherein the metal is selected from the group consisting of gold, and ruthenium, and 
          wherein the 1,3-dihydro-1,3-bisisopropyl-2H-benzimidazol-2-ylidene carbene interacts with the metal surface to form a densely packed carbene monolayer coating that exhibits long- range ordering and is thermally stable at 1000C for 24 hours, and       
        wherein the metal surface is selected from the group consisting of bulk metal, solid metal, atomically ordered metal surface, metal film, metal sheet, and metal layer, and is not a nanoparticle.  



        7. (Currently amended) The composite of claim 1 

6.  Claim 11 is amended as follows:

      11. (currently amended) The composite of claim 1, wherein the composite is a surface plasmon resonance (SPR) detector chip.


7.   Instant claims are renumbered as follows:
Claim 1 becomes claim 1.
Claim 2 becomes claim 2, dependent on claim 1.
Claim 73 becomes claim 3, dependent on claim 2.
Claim 7 becomes claim 4, dependent on claim 1.
Claim 11 becomes claim 5, dependent on claim 1. 
Claim 74 becomes claim 6, dependent on claim 1. 

Reasons for Allowance
8.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely Weiner et al, Aust J Chem, 2011, 19, 64(8), 1177-1179 and Jacobsen et al, Coordination Chemistry Reviews, 253 (2009) 687-703, Kalluri et al, Angew.Chem.Int. Ed. 2010, 49, 7786-7789.
for the following reasons.

9.  Weiner et al discloses thin films of 1,3-diethylbenzimidazol-2-ylidene (NHC) on solid gold substrates, having vertical orientation on the substrate (Abstract), wherein the XPS data showed the formation of a monolayer (p. 2, lines 20-30). Since the NHC layer is bonded to the gold substrate, as shown by carbon-to-gold signal (p. 2, lines 20-30), it would intrinsically and necessarily, at least partially interact with said gold substrate, as well. However, Weiner et al discloses ethyl groups as substituents in 1,3-diethylbenzimidazol-2-ylidene, but does not disclose said groups being isopropyl. 

10.  Jacobsen et al discloses investigation of bonds between N-heterocyclic carbene (NHC) and metals including gold (Abstract, Title, p. 696), wherein Jacobsen et al explicitly teaches that there is an increase of stability of the NHC for substituents on nitrogen heteroatoms from Me, Et to iPr, tBu due to increased electron donating properties of higher alkyls and steric reasons (p. 690, right column, lines 30-39).
Kalluri et al discloses N-heterocyclic carbenes (NHC) forming coatings/surface modifications on palladium nanoparticles formed on a magnetite Fe3O4, used as a heterogeneous catalyst (P. 7786, right column, Fig. 1).

11.  However, in the present application Applicants have demonstrated the criticality of the presence of isopropyl groups as the substituents on the benzimidazol-based 2 (see Declarations under 37 CFR 1.132 filed on February 10, 2022 and October 29, 2021).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764